s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 10, 2015

                                      No. 04-15-00676-CV

                    Jose GEORGE, Matilde D. George, and Elaine George,
                                      Appellants

                                                v.

                                        Jose GEORGE,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-03773
                            Honorable Dick Alcala, Judge Presiding

                                         ORDER
        The clerk’s record was due on November 23, 2015. On December 1, 2015, the Bexar
County District Clerk notified this court that the record was late because Appellant had not paid
for the record. On December 7, 2015, the district clerk advised this court that Appellant had paid
for the record and the clerk requested an additional thirty days to file the record.
        The clerk’s request is GRANTED. We ORDER the Bexar County District Clerk to file
the clerk’s record with this court by January 6, 2016. No further extensions of time to file the
clerk’s record will be granted.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court